Name: Commission Regulation (EU) 2019/674 of 29 April 2019 amending Annex III to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks
 Type: Regulation
 Subject Matter: marketing;  Europe;  beverages and sugar;  consumption
 Date Published: nan

 30.4.2019 EN Official Journal of the European Union L 114/7 COMMISSION REGULATION (EU) 2019/674 of 29 April 2019 amending Annex III to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (1), and in particular Article 20(3) thereof, Whereas: (1) Pursuant to Article 20(1) of Regulation (EC) No 110/2008, Member States submitted technical files for 243 out of 330 established geographical indications for spirit drinks. (2) In accordance with Article 9(1) of Commission Implementing Regulation (EU) No 716/2013 (2), the Commission assessed the technical files based on the requirements laid down in Article 15(1) of Regulation (EC) No 110/2008, and set a time period for the amendment or withdrawal of those technical files by the Member State concerned. (3) The technical files of KÃ ¶nigsberger BÃ ¤renfang, Grappa di Marsala, Kirsch Veneto/Kirschwasser Veneto and Sliwovitz del Veneto were withdrawn by Germany and Italy respectively. (4) In accordance with Article 9(2) of Implementing Regulation (EU) No 716/2013, if the deficiencies found in the technical file of an established geographical indication submitted following Article 20(1) of Regulation (EC) No 110/2008 are not remedied by the Member State within the time period set out by the Commission, that technical file is to be deemed as not submitted. (5) The deficiencies found in the technical files of KarlovarskÃ ¡ HoÃ kÃ ¡, Polish Cherry, Orehovec, JaneÃ ¾evec and Slovenska travarica were not remedied. (6) The established geographical indications KarlovarskÃ ¡ HoÃ kÃ ¡, KÃ ¶nigsberger BÃ ¤renfang, Grappa di Marsala, Kirsch Veneto/Kirschwasser Veneto, Sliwovitz del Veneto, Polish Cherry, Orehovec, JaneÃ ¾evec and Slovenska travarica should therefore be removed from Annex III to Regulation (EC) No 110/2008. (7) Annex III to Regulation (EC) No 110/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 110/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 39, 13.2.2008, p. 16. (2) Commission Implementing Regulation (EU) No 716/2013 of 25 July 2013 laying down rules for the application of Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (OJ L 201, 26.7.2013, p. 21). ANNEX Annex III to Regulation (EC) No 110/2008 is amended as follows: (1) in product category 6. Grape marc spirit, the line Grappa di Marsala Italy is deleted; (2) in product category 9. Fruit spirit, the lines Sliwovitz del Veneto Kirsch Veneto/Kirschwasser Veneto Italy Italy are deleted; (3) in product category 25. Aniseed-flavour spirit drinks, the line JaneÃ ¾evec Slovenia is deleted; (4) in product category 30. Bitter-tasting spirit drinks/bitter, the line Slovenska travarica Slovenia is deleted; (5) in product category 32. Liqueur, the lines Polish Cherry KarlovarskÃ ¡ HoÃ kÃ ¡ Poland Czech Republic are deleted; (6) in product category 40. Nocino, the line Orehovec Slovenia is deleted; (7) in product category Other spirit drinks, the line KÃ ¶nigsberger BÃ ¤renfang Germany is deleted.